People v Concepcion (2017 NY Slip Op 08206)





People v Concepcion


2017 NY Slip Op 08206


Decided on November 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 21, 2017

Friedman, J.P., Gische, Kapnick, Kahn, Moulton, JJ.


5027 18/10

[*1]The People of the State of New York, Respondent,
vAngel Concepcion, Defendant-Appellant.


Freshfields Bruckhaus Deringer US LLP, New York (Megha Hoon of counsel), and Rosemary Herbert, Office of the Appellate Defender, New York (Anastasia Heeger of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Shera Knight of counsel), for respondent.

Judgment of resentence, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered August 10, 2015, resentencing defendant to a term of 22 years, unanimously affirmed.
On remand from this Court (128 AD3d 612, 614 [1st Dept 2015], lv denied 26 NY3d 927 [2015]), the resentencing court providently exercised its discretion in denying youthful offender
treatment (see People v Drayton, 39 NY2d 580 [1976]) in light of the heinous circumstances of the homicide.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 21, 2017
CLERK